Citation Nr: 1507005	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new material evidence has been received to reopen a service connection claim for right leg amputation.

2.  Entitlement to service connection for a liver disability, to include hepatitis, due to exposure to chemicals in service. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to service connection for hepatitis has been recharacterized as service connection of a liver disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection for right leg amputation.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since February 2002 raises a possibility of substantiating the service connection claim for right leg amputation.

CONCLUSION OF LAW

The criteria to reopen the claim of service connection for right leg amputation have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen her claim of service connection for right leg amputation.

In February 2002, the RO denied that claim on the basis that the amputation was not due to an injury incurred during a period of active duty service.   The February 2002 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

At the time of the February 2002 denial, the relevant evidence of record included the Veteran's service treatment records and the Veteran's lay statements.  Significantly, the Veteran stated that her right leg was amputated after she was struck by an automobile on December 13, 1986.

Since February 2002 the Veteran testified that she was automobile accident actually occurred on December 7, 1981, immediately following her release from weekend training for the Army reserve.  See Hearing transcript (Aug. 2014).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992); Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

As this new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the currently disability was incurred during authorized travel from a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), the claim to reopen is warranted.


ORDER

New and material evidence has been submitted to reopen the claim of service connection for right leg amputation.


REMAND

The Veteran contends that her right leg amputation was incurred on her way home from a period of ACDUTRA or INADUTRA.  The record indicates that the injury occurred in December of 1981, 1984, or 1987.  Further development is needed to determine the dates of the Veteran's ACDUTRA and/or INACDUTRA during these years.

The evidence suggests that the Veteran's leg and liver conditions were treated at the  University of Chicago Hospital, Loyola University Hospital, and VAMC Hines since 1981.  See, e.g., Substantive Appeal (Mar. 2009); Hearing transcript (Aug. 2014).  Aside from VA treatment records from 2005 to present, these records are not a part of the claims file.  Attempts must be made to obtain these records.  See 38 C.F.R. § 3.159(c).

A June 20, 2005, VA treatment record shows that the Veteran is in receipt of Social Security Disability Income.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Determine the Veteran's periods of ACDUTRA or INACDUTRA, if any, for 1981, 1984, and 1987.

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization and consent to release information to VA for University of Chicago Hospital and Loyola University Hospital, as well as any other private healthcare provider who has treated the Veteran's right leg and/or liver disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to right leg amputation, liver disability, or chemical exposure during military service.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain complete VA treatment records from 1981 to 2005.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


